         Case 1:20-cr-00594-AJN Document 27 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     1/22/2021


United States of America,


               –v–                                                          20-cr-594 (AJN)

                                                                                   ORDER
Kevin Rolle,

                      Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached email on behalf of Mr. Rolle, from which the Court has

redacted telephone numbers and addresses. Because Mr. Rolle is represented, all

communications with the Court on his behalf must be through counsel.


       SO ORDERED.

Dated: January 22, 2021                         __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
Case 1:20-cr-00594-AJN Document 27 Filed 01/22/21 Page 2 of 2
